263 So. 2d 47 (1972)
262 La. 309
NEW ORLEANS SILVERSMITHS, INC.
v.
Algert J. TOUPS.
No. 52562.
Supreme Court of Louisiana.
June 22, 1972.
Writ refused. The result is correct.
TATE, J., concurs. Technically, as the court of appeal dissent correctly points out, Civil Code Article 3158 and its 1952 amendment only affect a pledge and do not regulate the extent of a mortgage and the necessity for a principal debt secured thereby, insofar as third persons are concerned. Nevertheless, taking into consideration the jurisprudential development of the "collateral mortgage" security device, based upon the pledge of the collateral mortgage note, I think the court of appeal majority ascribed an appropriate legislative intent to the 1952 amendment of Article 3158.